                                                                   Case 2:19-cv-02206-GMN-BNW Document 12 Filed 03/03/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Citibank
                                                                                                 UNITED STATES DISTRICT COURT
                                                            8
                                                                                                        DISTRICT OF NEVADA
                                                            9

                                                            10    DANIEL ZEEVI,                                           Case No. 2:19-cv-02206-GMN-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                    Plaintiff,
                                                                                                                          STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            12    v.                                                      EXTENSION OF TIME TO RESPOND TO
AKERMAN LLP




                                                                                                                          COMPLAINT
                                                            13    CITIBANK,
                                                                                                                          (FOURTH REQUEST)
                                                            14                                    Defendant.
                                                            15            Plaintiff Daniel Zeevi, and Defendant Citibank (Citi), hereby stipulate and agree that Citi shall
                                                            16   have an additional fourteen (14) days, up to and including March 17, 2020, to file its response to the
                                                            17   plaintiff's complaint, which is currently due on March 3, 2020 per ECF No. 11.
                                                            18   . . .
                                                            19   . . .
                                                            20   . . .
                                                            21   . . .
                                                            22   . . .
                                                            23   . . .
                                                            24   . . .
                                                            25   . . .
                                                            26   . . .
                                                            27   . . .
                                                            28
                                                                 52245056;1
                                                                 52246366;1
                                                                   Case 2:19-cv-02206-GMN-BNW Document 12 Filed 03/03/20 Page 2 of 2




                                                            1             This is the parties' fourth request for an extension of this deadline and is not intended to cause

                                                            2    any delay or prejudice to any party. The parties are continuing settlement discussions as well as

                                                            3    discussions regarding alternative dispute resolution.

                                                            4             DATED this _3rd_ day of March, 2020.

                                                            5
                                                                  AKERMAN LLP
                                                            6

                                                            7     /s/ Jamie K. Combs                                       /s/ Miles N. Clark
                                                                  DARREN T. BRENNER, ESQ.                                  MATTHEW I. KNEPPER, ESQ.
                                                            8     Nevada Bar No. 8386                                      Nevada Bar No. 12796
                                                                  JAMIE K. COMBS, ESQ.                                     MILES N. CLARK, ESQ.
                                                            9     Nevada Bar No. 13088                                     Nevada Bar No. 13848
                                                                  1635 Village Center Circle, Suite 200                    KNEPPER & CLARK, LLC
                                                            10    Las Vegas, NV 89134                                      5510 S. Fort Apache Road, Suite 30
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                             Las Vegas, NV 89148
                                                                  Attorneys for Citibank
                      LAS VEGAS, NEVADA 89134




                                                            12                                                             Attorneys for Daniel Zeevi
AKERMAN LLP




                                                            13

                                                            14       IT IS SO ORDERED
                                                            15
                                                                     DATED: March 04, 2020                       IT IS SO ORDERED.
                                                            16

                                                            17                                                   UNITED STATES DISTRICT COURT JUDGE
                                                                                                                 Case No. 2:19-cv-02206-GMN-BNW
                                                            18
                                                                     __________________________________________________
                                                                                                  DATED: __________________________
                                                            19       BRENDA WEKSLER
                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 52245056;1
                                                                 52246366;1
